DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 7 is objected to because of the following informalities: “selected from a group consisting of…” is read as “selected from [[a]] the group consisting of…” for Markush Groups.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “wherein: a content of vanadium, niobium, tantalum, chromium, molybdenum, magnesium, titanium, zirconium, iron in the vanadium alloy, niobium alloy, tantalum alloy, chromium alloy, molybdenum alloy, magnesium alloy, titanium alloy, zirconium alloy, and steel exceeds 5 at.%, respectively" is indefinite because the scope of "a content of the metallic material" in describing the metallic material is unclear, because in the first half of claim 3, the metallic material is one of the vanadium, niobium, tantalum, chromium, molybdenum, magnesium, titanium, zirconium, iron in the vanadium alloy, niobium alloy, tantalum alloy, chromium alloy, molybdenum alloy, magnesium alloy, titanium alloy, zirconium alloy, and steel, but the second half of claim 3, claimed the content of the metallic material includes all the metallic material and exceeds 5 at % respectively.  
Regarding Claim 3, the term "5 at %".  It is not clear what the % is stand for. Is it a volume % of a weight %?  And the percent is based on?  
Regarding claim 4, the phrase “wherein a volume ratio of oxygen in the mixed gas formed by the oxygen and the inert gas is in a range of 0.01% to 100%" is indefinite because the scope of "a volume ratio" in describing the gas mixture is unclear, because the ratio is in %.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (NPL titled: “Vacuum Oxygen Permeation Treatment of Ti6Al4V Titanium Alloy Surface”, Yang Chuang et al., Surface Technology, Vol. 46, No. 5, pp. 165-170, May 31, 2017 as cited in the CN rejection attached).
Regarding claim 1, Yang teaches a vacuum oxygen permeation treatment process of Ti6Al4V titanium alloy surface, wherein the sample was ground flat  with  sandpaper to remove burrs and cleaned by ultrasonic cleaning, and alcohol-cleaned (reads on drying the moisture) before loaded into the SKGLG tube furnace, wherein the furnace was selected for vacuum oxygen permeation.  Loading the alcohol-cleaned sample into to the furnace, Ar (inert gas) was introduced, vacuum pump was evacuated   to 5-20 Pa, furnace temperature was raised to oxygen permeation temperature, such as 840 °C, vacuum pump was turned off after holding for 1 hour, high-purity O2 was introduced to a pressure of 0.02-0.025 MPa, oxygen permeation was started for 20 min, and vacuum was applied for 20 min. The process was cycled 9 times (oxygen permeation time 6 h) and the furnace temperature was reduced to below 300 °C to remove the sample (reads on completing a surface treatment) (see page 166, experiment 1, page 168  hardness analysis, and whole NPLE document).  Yang also 
Regarding claim 2, Yang teaches obtaining a flat material surface, therefore Yang implicitly teach removing a loose oxide layer on the material surface and cleaning the surface of the metal material in order to obtain a flat material surface.  Yang also disclosed that furnace temperature was raised to oxygen permeation temperature, such as 840 °C , and a surface oxygen-permeated layer can be obtained by subjecting a metallic material to heating and heat preservation treatment in an oxygen-containing atmosphere, in order to improve the surface hardness of the metal material, in this case, in order to facilitate the oxygen diffusion permeation and increase the thickness of the surface oxygen permeation layer, those skilled in the art will readily appreciate that the heating temperature is higher than the failure temperature of the dense structure of the oxide layer on the surface of the metal material to be treated, therefore Yang implicitly 
Regarding claim 3, Yang teaches the metallic material is Ti6Al4V titanium alloy for example (see page 166, experiment 1, page 168 hardness analysis). 
Regarding claim 4, Yang teaches oxygen and Ar (inert gas) was introduced in the furnace, and oxygen permeation layer was obtained, therefore Yang implicitly teach the claim limitation wherein a volume ratio of oxygen in the mixed gas formed by the oxygen and the inert gas is in a range of 0.01% to 100% (see page 166, experiment 1, page 168 hardness analysis).
Regarding claim 5, Yang teaches that the pressure after formation of the mixed gas is 0.02-0.025 MPa (i.e., 2 x 104-2.5 x 104 Pa) for example (see page 166, experiment 1, page 168 hardness analysis).
Regarding claim 6, Yang teaches an oxygen permeation time (corresponding to the "holding time") of 6 h, for example (see page 166, experiment 1, page 168 hardness analysis).
Regarding claim 7, teaches obtaining a flat material surface, therefore Yang implicitly teach removing a loose oxide layer on the material surface and cleaning the surface of the metal material in order to obtain a flat material surface, and mechanical polishing, turning, pickling and electropolishing are common methods in the art for removing the oxide layer on the surface of metallic materials, therefore Yang implicitly teach removing a loose oxide layer on the material surface by method of mechanical . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (NPL titled: “Vacuum Oxygen Permeation Treatment of Ti6Al4V Titanium Alloy Surface”, Yang Chuang et al., Surface Technology, Vol. 46, No. 5, pp. 165-170, May 31, 2017 as cited in the CN rejection attached) as applied to claims 1-7, and further in view of Yamahara et al. (US 2020/0318684 A1).
Regarding claim 2, Yang teaches a vacuum oxygen permeation treatment process of titanium alloy surface as disclosed above.  Yang does not explicitly teach removing the oxide layer and cleaning the metallic surface.  However, in an analogous art, Yamahara teaches a method of treating a metallic surface such as Titanium alloy comprising oxygen permeation step in the present of inert gas and oxygen in a furnace at holding temperature is 850 °C or higher, titanium oxide is formed on the surface of the object, and then the titanium oxide formed on the surface of the object is removed in the post treatment, and is cleaned  ([0001], [0020], [0021], [0062], [0063], [0065]). 
Regarding claim 4, Yang teaches a vacuum oxygen permeation treatment process of titanium alloy surface as disclosed above.  Yang does not explicitly teach the ratio of oxygen in the inter gas and oxygen gas mixture.  However, in an analogous art, Yamahara teaches a method of treating a metallic surface such as Titanium alloy comprising oxygen permeation step in the present of inert gas and oxygen in a furnace at holding temperature is 850 °C or higher, wherein the gas has an oxygen partial pressure of 50 ppm or more   ([0001], [0020], [0021], [0062], [0063], [0064], [0065], [0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method above to the treatment process in Yang, because Yamahara disclosed the use of the method as a whole to provide a mechanical component having a surface with harness and fatigue strength coestablished in the surface ([0025]).   
Regarding claim 7, Yang teaches a vacuum oxygen permeation treatment process of titanium alloy surface as disclosed above.  Yang does not explicitly teach removing the oxide layer and cleaning the metallic surface.  However, in an analogous art, Yamahara teaches a method of treating a metallic surface such as Titanium alloy 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717